Citation Nr: 1102380	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  03-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD), from April 4, 2005 to November 16, 2009.

2.  Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD, from November 17, 2009, forward.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for PTSD 
and assigned a 50 percent evaluation effective from April 4, 
2005.

While the appeal was pending, a July 2010 rating decision granted 
an increased rating of 70 percent for PTSD, effective from 
November 17, 2009.  Where, as is the case here with the claim on 
appeal, an award of service connection for a disability has been 
granted and the assignment of an initial and subsequently 
assigned evaluations for that disability is disputed, separate 
evaluations may be assigned for separate periods of time based on 
the facts found.  In other words, the evaluations may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Because this increase does not represent the maximum rating 
available for PTSD, the Veteran's claim remains in appellate 
status, and is characterized as shown on the title page of this 
decision.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This case was previously before the Board in June 2008 and August 
2009 at which times the increased initial rating claim for PTSD 
was remanded.  A review of the file reflects that there has been 
substantial compliance with the actions requested in those 
Remands and the case has returned to the Board for appellate 
consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board's remand directives is 
required).

In March 2008, the Veteran provided testimony at travel Board 
hearing before a Veterans Law Judge (VLJ) who is now no longer at 
the Board; a transcript of that hearing is of record.  The law 
requires the VLJ who conducted the hearing to participate in the 
decision on  appeal.  38 C.F.R. § 20.707 (2010).  In 
correspondence dated in September 2010, the Veteran was advised 
of this fact and of the opportunity to request another hearing 
pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2010).  In October 
2010, he indicated that he did not wish appear for another 
hearing and requested that the case be considered based on the 
evidence of record.

In his August 2006 notice of disagreement, the Veteran indicated 
that he was no longer able to work due to the symptoms associated 
with his PTSD, essentially raising a TDIU claim.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans' Claims (Court) held that a TDIU claim is 
part of an increased disability rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability and the Board therefore assumes 
jurisdiction of the TDIU, as shown on the title page.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

Since, however, this claim has not been initially considered by 
the RO, the Board must remand this derivative TDIU claim to the 
RO via the Appeals Management Center (AMC), as will be further 
explained herein.  The Board notes that VA's Office of General 
Counsel also indicated that remanding the derivative TDIU claim 
does not preclude the Board from going ahead and deciding the 
claim for a higher rating for the disability that forms the basis 
of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and 
VAOGCPREC 12-2001 (July 6, 2001).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 4, 2005 forward, the Veteran's PTSD has resulted 
in occupational and social impairment with deficiencies in most 
areas, such as mood, thinking, judgment, family relations and 
work, with an inability to establish and maintain effective 
relationships.

2.  The evidence does not reflect that for any portion of the 
appeal period, the Veteran's PTSD has been productive of total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 70 percent disability 
rating for service-connected PTSD, from April 4, 2005, forward, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.  The schedular criteria for a disability rating greater than 
70 percent for service-connected PTSD, have not been met for any 
portion of the appeal period extending from April 4, 2005, 
forward.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include information relating to the 
assignment of a disability rating and effective date for the 
award of benefits if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA. Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id. 
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant.

The Veteran's claim arises from his disagreement with the initial 
disability rating following the grant of service connection.  
Courts have held that, once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Thus any defect in the notice provided to the Veteran is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, by letters dated in May 2007 and August 2009, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  The foregoing correspondence 
also provided the Veteran with notice with respect to the Dingess 
requirements.

To the extent that the claim on appeal includes a component of an 
increased rating claim, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  In this case, the 
Veteran was provided pertinent information in the above mentioned 
letters and other correspondence provided by the RO.  
Specifically, VA informed the Veteran of the necessity of 
providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  Records from the Social 
Security Administration (SSA) have been requested and associated 
with the file.  VA examinations have been conducted in 2004 and 
2009.  The Board notes that this is a rebuilt folder, but there 
is no indication of any additional, relevant records that the RO 
failed to obtain.  However, the Board has been unable to locate a 
VA medical statement of May 6, 2004, which was been referenced by 
both the RO in the February 2006 rating action and by the Veteran 
in his May 2006 NOD.  However, the Board will incorporate this 
evidence by reference into the decision, as the content of that 
letter was essentially described in the same manner by both 
parties.  In sum, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.

Factual Background

In April 2005, the Veteran filed a service connection claim for 
PTSD.  By rating action of February 2006, service connection was 
established for PTSD for which a 50 percent evaluation was 
assigned, effective from April 2005.  In August 2006, the Veteran 
filed a Notice of Disagreement with that decision, also at that 
time claiming entitlement to TDIU.

The original grant was based in part on findings made upon VA 
examination of September 2004.  The report indicated that the 
Veteran had not worked for the last 21/2 years and had been 
homeless for the past 10 years.  It was noted that as of 2004, he 
received both in and outpatient treatment through VA.  The 
Veteran's subjective complaints included sleeplessness, 
nightmares, intrusive thoughts of Vietnam and startle-response.  
On examination, the Veteran was well-oriented.  Affect was 
blunted and mood was mildly depressed.  Speech was clear and 
there were no indications of delusions, or suicidal/homicidal 
ideation.  Insight and judgment were fair and memory was 
generally intact.  PTSD of moderate severity was diagnosed and a 
GAF (Global Assessment of Functioning) score of 55 was assigned.  
The examiner explained that the Veteran experienced the trauma of 
war during Vietnam resulting in PTSD, with symptoms of moderate 
severity interfering with his sense of well-being and 
relationships with others, to include in the workplace.  It was 
observed that the PTSD symptoms did not interefere with the 
Veteran's activities of daily living.  

The February 2006 rating action also references a May 6, 2004 
letter from a VA physician indicating that the Veteran was 
considered to be permanently and totally disabled due to PTSD.  
This statement was also mentioned by the Veteran in his May 2006 
NOD.  (Although the Board has been unable to locate this evidence 
in the numerous claims folders associated with this case; the 
Board has incorporated this evidence by reference, as there is no 
reason to doubt that this evidence exists or that it contains the 
information recorded in the 2006 rating decision).  The file does 
contain a VA psychiatry note authored by the aforementioned 
doctor, dated on May 6, 2004.  The note indicates that the 
Veteran reported no current stressors and the he was comfortable 
in his living situation.  Sleep and appetite were fair.  The 
entry indicated that the Veteran had applied for SSA benefits and 
had brought a form with him for completion.  Examination revealed 
normal speech, fair affect and no suicidal or homicidal ideation.  
PTSD and polysubstance dependence were diagnosed.  

On file are VA records from Miami, FL dated from 2005 to 2007.  
Upon assessment conducted in May 2005, chronic PTSD with alcohol 
and polysubstance abuse in full sustained remission were 
diagnosed and a GAF score of 40 was assigned.  It was noted that 
the Veteran denied having manic periods, psychosis, or suicide 
attempts.  The assessment revealed that the Veteran had not had 
contact with his family (mother and siblings) for more than 10 
years.  The Veteran was described as intellectually capable and 
cooperative with limitations identified as circumstantial thought 
patterns, medical problems and a poor support system.  He was 
recommended for participation in a residential treatment program 
and his risk assessment was described as low in the absence of 
indications of past suicide attempts, suicidal/homicidal 
ideation, recent history of violence, mania or psychosis.  It 
appears that he completed part of a residential program, but 
elected to leave the program in late June 2005, following which 
he chose to remain homeless until he could live independently.  
On assessment conducted in August 2005, his primary problem was 
described as a poor relationships with family and friends.  PTSD 
was diagnosed and  GAF score of 45 was assigned.  An assessment 
dated in June 2006 indicated that with respect to PTSD, the 
Veteran was doing well.  

VA records from Charleston, SC dated in 2006 and 2007 include a 
March 2006 entry indicating that the Veteran was taking Zoloft 
for his PTSD and that he was doing well with this.  In June 2007, 
he was seen due to a request for a PTSD consultation.  He 
reported that he had nightmares, startled easily, had trouble 
sleeping and felt detached from other people.  A referral to 
mental health was made.  A psychiatric consult report dated in 
July 2007, reflects that the Veteran denied having depressive 
symptoms or suicidal/homicidal ideation/attempts.  Mental status 
examination revealed that the Veteran was well oriented.  
Judgment was assessed as mildly impaired; concentration and 
memory were within normal limits.  PTSD was diagnosed and a GAF 
score of 60 to 65 was assigned.  When evaluated in February 2008, 
the Veteran reported having symptoms of depression, but denied 
any suicidal/homicidal ideation/attempts.  A recent arrest for 
DUI was noted.  The Veteran reported having symptoms of intrusive 
recollections, increased startle response, nightmares, poor sleep 
and poor socialization.  Mental status examination revealed that 
the Veteran was well-oriented.  Judgment was assessed as mildly 
impaired; concentration and memory were within normal limits.  
Speech was normal and mood was described as depressed.  PTSD was 
diagnosed and a GAF score of 53 was assigned.  

The Veteran provided testimony at a travel Board hearing held in 
March 2008.  The Veteran indicated that his PTSD symptoms 
included nightmares, sleep impairment, depression.  He stated 
that he had held more than 20 jobs, often quitting them, 
identifying trouble with authority figures as a factor.  

In 2008, SSA records were added to the file which include a 
favorable decision issued in 2006 and records upon which that 
decision was based.  The decision reflects that the Veteran was 
determined to be disabled from March 2004 due to an anxiety 
related mood disorder as well as an affective/mood disorder.  The 
Veteran underwent several evaluations prior to the rendering of a 
final SSA determination.  

In July 2006, the Veteran was evaluated by a licensed clinical 
psychologist.  It was noted that the Veteran was single and 
homeless, but that he reported that he could manage his finances 
and perform the activities of daily living.  The Veteran denied 
having auditory/visual hallucinations and endorsed suicidal 
ideation without an actual intent or plan.  He reported that he 
slept for 2 to 3 hours a night.  Examination revealed that speech 
was coherent and logical and that mental processing was slow with 
no evidence of psychosis.  Affect was constricted and mood was 
depressed.  Testing revealed that the Veteran scored well on 
measures of attention and concentration, but a low average score 
was shown for short-term memory.  Depressive disorder and PTSD by 
history were diagnosed and a GAF score of 51 was assigned.  

A summary of the Veteran's psychiatric impairment dated in late 
July 2006 indicates that his symptoms included: recurring 
nightmares of Vietnam, isolation, withdrawal, sleep difficulties, 
inability to get along with people, flashbacks and depression.  
It was noted that mental status evaluation revealed poor social 
judgment with suicidal ideation, sleep impairment, slow mental 
processing, constricted affect, depressed mood and evidence of 
short-term memory impairment.  It was noted that the Veteran's 
history reflected that he had trouble getting along with others 
and had quit multiple jobs rather than dealing with 
confrontation.  There were also indications that he was difficult 
to deal with, was subject to angry outbursts, and had had 
difficulty getting along with other patients, treatment sources 
and a (former) girlfriend.  Given such findings, it was 
determined that a MRFC (Mental Residual Functional Capacity) 
assessment was needed.  

An MRFC assessment was completed in July 2006.  It was determined 
that the Veteran's judgment was very impaired, but that he had 
the ability to understand and remember instructions.  It was also 
observed that his ability to concentrate and carry out 
instructions was impaired and that he lacked the ability to be 
around people without being distracted by them, which would 
result in interference in the ability to carry out simple 
repetitive tasks in a normal work setting.  It was concluded that 
the Veteran was severely impaired in his socialization due to 
PTSD and would not be able to function in an normal work setting, 
as he had frequent outbursts with little provocation and was 
unable to relate to others and stay in their presence. 

Also on file is a case analysis summary dated in July 2006 
questioning whether there was sufficient information to assess 
the Veteran's claimed impairment and whether there were 
unresolved issues regarding employability.  Inconsistencies in 
the evidence such as finding that the Veteran was homeless, but 
could attend to his daily need and manage his finances, were 
noted.  It was also observed that an admission noted of March 
2006 from a private hospital indicated that the Veteran was 
working as a cashier.  Ultimately in an assessment dated in 
August 2006, it was concluded that the Veteran was not able to 
complete normal work in a normal setting, even that requiring 
only simple, repetitive tasks, due to the severity of his 
socialization problems and his inability to sustain attention and 
concentration and SSA benefits were awarded.   

A VA PTSD examination was conducted in February 2009; which was 
ultimately incomplete.  The examiner described the Veteran's 
presentation as intense, verbose and impatient.  The report 
indicates that the Veteran became angry during the evaluation, 
contending that his initial rating of 50 percent was far too low 
and refusing to cooperate further with the examiner and 
examination.  The examiner pieced together a summary of the 
historical evidence in the claims file and noted that he would be 
available for subsequent evaluation of the Veteran.

In December 2009, a statement was received from the Vet Center 
indicating that the Veteran had been seen twice between March 
2007 and March 2008, during which times evaluations revealed 
moderately severe PTSD.  The Veteran was unable to participate in 
treatment because he did not have a license to drive and did not 
participate in any group therapy.   

A VA PTSD examination was conducted in November 2009 and the 
claims file was reviewed.  The Veteran reported having symptoms 
of: nightmares, poor sleep hypervigilence, increased startle 
response, irritability, avoidant behaviors, intrusive thoughts, 
flashbacks and isolation.  Mental status examination revealed 
loud, rapid and unpressured speech.  Mood was tense and affect 
was dulled.  Thoughts were circumstantial.  He denied having 
suicidal/homicidal thoughts or auditory/visual hallucinations.  
The Veteran was described as well oriented and concentration and 
judgment were good.  Memory was intact.  PTSD was diagnosed and a 
GAF score of 50 was assigned; a history of alcohol abuse was also 
assessed.  The examiner indicated that PTSD was productive of 
significant social and occupational impairment, manifested by 
difficulty maintaining employment due to difficulty tolerating 
the stresses and interactions of supervision.  It was noted that 
his irritability, agitation and anger often resulted in his 
leaving a job.  

With specific attention to social impairment, the examiner noted 
that the Veteran had never been married, had no children, and 
lived in a hotel.  The examiner indicated that he continued to 
experience moderate to severe PTSD symptomatology including mood 
lability, agitation, and angry outbursts, and opined that PTSD 
had significantly impaired the Veteran's ability for normal 
social interactions and interpersonal relationships, and 
contributed to his occupational difficulties.  It was explained 
that due to the severity of the PTSD symptoms, the Veteran would 
be unable to tolerate the demands and stresses of a workplace 
environment and would be unable to sustain gainful employment.  
The examiner concluded that the Veteran experienced a significant 
level of social and occupational dysfunction due to severe 
symptoms of PTSD.  She further noted that the Veteran was able to 
manage his finances and perform and attend to the activities of 
daily living.  

Applicable Laws and Regulations

The Veteran's claim for a higher evaluation for his hearing loss 
was placed in appellate status by his disagreement with the 
initial rating award.  In such circumstances, separate ratings 
may be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings, as will be further 
explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Veteran contends that an initial evaluation in 
excess of 50 percent is warranted for PTSD for the appeal period 
extending from April 4, 2005 to November 16, 2009.  In statements 
provided in August and October 2010, the Veteran appeared to 
agree with the assignment of a 70 percent evaluation for PTSD for 
the portion of the appeal period extending from November 17, 
2009, forward; however, the claim for an increased rating for 
PTSD was never formally withdrawn in part or in whole.  As such, 
the Board will assess highest available schedular evaluation 
pertinent to the overall appeal period at issue in this case.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in this case, the Veteran 
is appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." 38 C.F.R. 
4.6 (2010).  Use of terminology such as "severe" by VA examiners 
and others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under the general rating formula for 
mental disorders, which became effective prior to the Veteran's 
claim for service connection, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
The American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates serious 
symptoms or a serious impairment in social, occupational, or 
school functioning. Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Analysis

Having reviewed the evidence applicable to the appeal period 
extending from April 4, 2005, forward, the Board concludes that 
overall - after resolving all reasonable doubt in the Veteran's 
favor - a 70 percent evaluation for the Veteran's PTSD is 
warranted for the entirety of the appeal period.  In this regard, 
since April 2005, several of the enumerated criteria which 
support the assignment of a 70 percent evaluation have been 
documented in VA medical reports and assessments.  For instance, 
throughout the appeal period, deficiencies in both mood and 
judgment have been noted.  Documentation of suicidal ideation and 
impaired impulse control was noted in a July 2006 psychiatric 
assessment done for SSA purposes; impaired impulse control was 
again noted in a VA examination of 2009.  The Board also notes 
that evidence of difficulty with self-care/appearance is at least 
suggested by various clinical records and a 2006 private 
assessment which described the Veteran as homeless.  While there 
seems to have been some variability and fluctuation in the 
severity of the Veteran's psychiatric symptomatology, it is also 
appears that the Veteran has suffered from near-continuous 
depression affecting his functionality.

Significantly, since April 2005, the Veteran has also 
demonstrated difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  It was noted 
that the Veteran's history reflected that he had trouble getting 
along with others and had quit multiple jobs rather than dealing 
with confrontation.  In a 2005 VA record, it was noted that the 
Veteran had not had contact with his family (mother and siblings) 
for more than 10 years.  An assessment dated in July 2006 
reflects that the Veteran was difficult to deal with, subject to 
angry outbursts, and had difficulty getting along with other 
patients, treatment providers and a (former) girlfriend.  When 
examined by VA in 2009, the examiner noted that the Veteran had 
never been married, had no children, and lived in a hotel.  The 
examiner indicated that the Veteran continued to experience 
moderate to severe (but not total) PTSD symptomatology including 
mood lability, agitation, and angry outbursts, and opined that 
PTSD had significantly impaired the Veteran's ability for normal 
social interactions and interpersonal relationships, and 
contributed to his occupational difficulties.  

With respect to occupational impairment, the VA examiner in 2009 
indicated that PTSD was productive of significant social and 
occupational impairment, manifested by difficulty maintaining 
employment due to difficulty tolerating the stresses and 
interactions of supervision.  It was noted that his irritability, 
agitation and anger often resulted in his leaving a job.  It was 
explained that due to the severity of the PTSD symptoms, the 
Veteran would be unable to tolerate the demands and stresses of a 
workplace environment and would be unable to sustain gainful 
employment.  The examiner concluded that the Veteran experienced 
a significant level of social and occupational dysfunction due to 
severe symptoms of PTSD.  However, that examiner failed to 
characterize the level of the Veteran's social and industrial 
impairment as total.  

Significantly, no clinical records or examination reports 
pertinent to the appeal period have described or assessed the 
Veteran as totally impaired occupationally and socially.  GAF 
scores assigned during the appeal period similarly fail to 
support such a finding, ranging from a high of 65 (July 2007) to 
a low of 40 (2005), but largely documented in the 41-50 range, 
indicative of serious impairment in social and occupational 
functioning, but never reflective of total impairment.  The 
Veteran's occupational problems have largely been of his own 
creation, having quit numerous positions of his own accord, as 
described in his hearing testimony.  

Moreover, the clinical evidence does not reflect that symptoms 
such as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name, consistent with the 
assignment of a 100 percent evaluation, have been shown at any 
time during the appeal period.  Significantly, examiners have 
generally found the Veteran capable of performing the activities 
of daily living.  He has shown little objective evidence of 
memory impairment or disorientation to the extent as described 
above.  He is not a persistent danger to himself or others.  
While there have been isolated references in the treatment 
records to hallucinations, there is no indication that such 
manifestations are persistent. 

As related to industrial impairment, the Board realizes that the 
Social Security Administration (SSA) has found the Veteran to be 
disabled due to both to an anxiety related mood disorder as well 
as an affective/mood disorder.  It is noteworthy that PTSD was 
not implicated as the primary cause of his unemployability, 
although already diagnosed at the time that the SSA decision was 
made.  Moreover, the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same and 
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As such, the 
Board is not compelled to reach the same determination as did 
SSA.  

Essentially, the evidence dated during the entirety of the appeal 
period reflects occupational and social impairment with 
deficiencies in most areas, consistent with the assignment of a 
70 percent evaluation.  The Board findings it significant that in 
statements provided by the Veteran in both August and October 
2010, he expressed both satisfaction and agreement with the 
assignment of the 70 percent evaluation, which at that time, had 
been granted for only a portion of the appeal period.  

Accordingly, an increased evaluation of 70 percent, but no 
higher, is granted for the entirety of the appeal period 
extending from April 4, 2005.  However, the criteria for a 100 
percent schedular evaluation for PTSD have not met for any 
portion of the appeal period.  See 38 C.F.R. § 4.130, DC 9411, 
fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2008).  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. 
App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).


Extraschedular Evaluation

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected PTSD are 
contemplated by the rating criteria, and on two occasions in the 
record (August and October 2010), the Veteran has expressed 
agreement and satisfaction with the 70 percent evaluation which 
has been assigned and has now been extended throughout the course 
of the appeal period by virtue of this board decision.  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability pictures are contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate. Referral for consideration of extraschedular 
ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  A TDIU claim is raised in this case, but as it 
has not yet been fully developed and adjudicated by the agency of 
original jurisdiction, it is discussed in the Remand below.  



ORDER

An initial disability rating of 70 percent for service-connected 
PTSD is granted for the entirety of the appeal period extending 
from April 4, 2005, forward, subject to the applicable criteria 
governing the payment of monetary benefits.

A disability rating in excess of 70 percent for PTSD is denied 
for any portion of the appeal period.  

REMAND

The U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.

Here, the Veteran raised a TDIU claim in May 2006, in conjunction 
with an NOD filed in response to the initial grant of service 
connection for PTSD and the assignment of a 50 percent 
evaluation.  The Veteran has therefore raised the issue of a 
total disability rating for compensation based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).

By virtue of this decision, the schedular criteria for 
consideration of a TDIU under the provisions of 38 C.F.R. 
§ 4.16(a) have been met, effective from April 4, 2005.  Under 
those provisions, TDIU may be assigned where the schedular rating 
is less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The TDIU claim has not yet been both fully developed and 
adjudicated by the RO/AMC.  Accordingly, the case should be 
remanded for proper notice and development and consideration of 
the TDIU claim under 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with a letter that complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter should explain what information or 
evidence (medical or lay) is necessary to 
substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
information and evidence that is to be 
provided by the Veteran, including a formal 
application form and an employment 
information form, and that VA will attempt 
to obtain on his behalf.  It also should 
include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that TDIU 
is part of an increased rating claim.

In so doing, the Veteran shall be afforded 
an opportunity to submit or identify any 
additional evidence relevant to his TDIU 
claim.  Based on his response, the RO must 
attempt to procure any evidence so 
identified by the Veteran which has not 
previously been obtained for the record.

2.  The RO should take such additional 
development action as it deems proper with 
respect to the claim for TDIU, including 
the conduct of any appropriate VA 
examination, as required.

3.  When the development requested has been 
completed, the TDIU claim should be 
adjudicated by the RO, to include 
consideration of any evidence obtained as a 
result of this remand.  If the benefits 
sought are not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


